Title: From George Washington to the United States Senate, 18 February 1790
From: Washington, George
To: United States Senate

 
United States [New York] 
Gentlemen of the Senate,February 18th, 1790. 
By the mail of last evening I received a Letter from His Excellency John Hancock Governor of the Commonwealth of Massachusetts, enclosing a Resolve of the Senate and House of Representatives of that Commonwealth, and sundry documents relative to the eastern boundary of the United States.
I have directed a copy of the Letter and Resolve to be laid before you. The documents which accompanied them being but copies of some of the papers which were delivered to you with my communication of the ninth of this month, I have thought it unnecessary to lay them before you at this time. They will be deposited in the Office of the Secretary of State, together with the originals of the above-mentioned Letter and Resolve.

Go: Washington

